           Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           DISTRICT COURT OF CONNECTICUT

----------------------------------------------------------------


 GLYNIS GIBSON,

                   Plaintiff,
                                                                   COMPLAINT
          v.

                                                                   Civ. No. 20-1235
 ACCESS HEALTH CONNECTICUT

                   Defendant.


----------------------------------------------------------------


         Plaintiff, GLYNIS GIBSON, (“Plaintiff”), by and through her undersigned counsel,

EISENBERG & BAUM, LLP, hereby sues Defendant, ACCESS HEALTH CONNECTICUT

(“Defendant”) and alleges as follows:

                                     PRELIMINARY STATEMENT

         1. Plaintiff, Glynis Gibson, an individual who is deaf, brings this action for declaratory,

equitable and injunctive relief, and for compensatory damages, against Defendant, Access Health

Connecticut. Defendant discriminated against Ms. Gibson on multiple occasions by refusing to

accept her calls to obtain information regarding her own health insurance plan. Defendant’s

conduct violates Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12181 et

seq.; Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq.; Section 1557 of the

Patient Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18116; and other state and

common law causes of action.
            Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 2 of 13



                                         THE PARTIES



        2. Plaintiff, GLYNIS GIBSON (“Plaintiff”), brings this action an individual residing at

77 McQuillan Street, Stratford, CT 06614. Plaintiff is a profoundly deaf individual who primarily

communicates in American Sign Language (“ASL”)1, she is substantially limited in the major life

activities of hearing and speaking within the meaning of federal and state anti-discrimination laws.

        3. Defendant, ACCESS HEALTH CONNECTICUT (“Defendant”) is a quasi-

governmental corporate entity created by the legislature of the State of Connecticut as a Health

Insurance Marketplace pursuant to and to satisfy the requirements of the Affordable Care Act.

Access Health Connecticut is responsible for, inter alia, making available qualified health plans

to Connecticut residents and certifying the individuals who are exempt from the requirements of

the individual mandate.

                                  JURISDICTION & VENUE

        4. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§ 1331 and 1343 for Plaintiff’s claims arising under federal law.


        5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because Defendant

has sufficient contacts with this District to subject them to personal jurisdiction at the time this

action is commenced, and the acts and omissions giving rise to this Complaint occurred within this

District.


                                   STATEMENT OF FACTS


1
 ASL is a visual, three-dimensional, non-linear language, and its grammar and syntax differ
from the grammar and syntax of English and other spoken languages.” U.S. E.E.O.C. v. UPS
Supply Chain Solutions, 620 F.3d 1103, 1105 (9th Cir. 2010). “In many cases, there is no one-to-
one correspondence between signs in ASL and words in the English language.” Id.
         Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 3 of 13



       6. Plaintiff is a profoundly deaf individual who communicates primarily in ASL.

       7. Through Defendant’s services, Plaintiff obtained a family health insurance plan that

included her minor son, Frank Dorsey, and her husband, Ely Dorsey.

       8. Plaintiff is the primary policyholder of the obtained insurance plan.

       9. Video Relay Service (“VRS”) is a form of Telecommunications Relay Service

(“TRS”), regulated by the Federal Communications Commission (“FCC”). According to the FCC,

VRS works as follows: “[t]he VRS caller, using a television or a computer with a video camera

device and a broadband (high speed) Internet connection, contacts a VRS [communications

assistant (“CA”)], who is a qualified sign language interpreter. They communicate with each other

in sign language through a video link. The VRS CA then places a telephone call to the party the

VRS user wishes to call. The VRS CA relays the conversation back and forth between the parties

-- in sign language with the VRS user, and by voice with the called party. No typing or text is

involved.” See Federal Communications Commission, Video Relay Services, available at

http://www.fcc.gov/guides/video-relay-services.

       10. The FCC has promulgated regulations requiring CAs to maintain strictly confidential

any information exchanged during relay calls and prohibiting CAs from changing the content of

the message in any manner. See 47 C.F.R. § 64.604(a).

       11. In May 2019, Plaintiff called Defendant to inquire about health insurance coverage

for her minor son under her current family insurance plan.

       12. Because Plaintiff is deaf, Plaintiff cannot hear and communicate via a standard voice

telephone. Accordingly, Plaintiff attempted to call Defendant using VRS.

       13. Rather than accommodate Plaintiff’s disability and communicate with her using VRS,

Defendant’s employee and the employee’s supervisor refused to communicate with Plaintiff and
             Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 4 of 13



informed Plaintiff that Defendant can only communicate with Plaintiff through the use of a

teletypewriter (“TTY”).

        14. A TTY is a device that uses the electronic transmission of text to allow deaf persons

to communicate via telephone with (i) deaf or hearing persons who have access to a TTY or (ii)

hearing persons who do not have access to a TTY but who are connected via a third party relay

service. See Clarkson v. Coughlin, 898 F. Supp. 1019, 1027 (S.D.N.Y. 1995).

        15. Plaintiff no longer has or uses a TTY, which is now considered antiquated technology.

Instead, Plaintiff, along with the majority of the deaf community use VRS. VRS allows telephone

conversations to flow in real time and in a more natural manner than text-based TTY conversations

and has become the preferred and most effective type of relay service for most deaf and hard of

hearing individuals who use ASL.

        16. Plaintiff explained to Defendant’s employees that Plaintiff does not own or have access

to a TTY device and requested to communicate through VRS.

        17. Despite this request, Defendant refused to accommodate and further communicate with

Plaintiff.

        18. As a result of Defendant’s actions, Plaintiff was unable to obtain information about

her family health insurance plan.

        19. In June 2019, Plaintiff called Defendant through VRS to inquire about health

insurance coverage for her husband under her current family insurance plan.

        20. Defendant again refused to accept Plaintiff’s call and again informed Plaintiff that

Defendant will only communicate with Plaintiff through the use of a TTY.

        21. Plaintiff again explained to Defendant’s employees that Plaintiff does not own or have

access to a TTY device and again requested to communicated through VRS.
         Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 5 of 13



       22. Despite this repeated request, Defendant refused to accommodate and further

communicate with Plaintiff.

       23. As a result of Defendant’s actions, Plaintiff was again unable to obtain information

about her family health insurance plan.

       24. As a result of the Defendant’s failure to provide services to Plaintiff through a

VRS, she was unable to enjoy the benefits and services provided by Defendant, experienced

frustration, anxiety, humiliation and anger, as well as emotional distress.

       25. Plaintiff intends to continue to use Defendant’s services, if Defendant will enable

communication through the use of VRS CAs.

       26. Based on Plaintiff’s allegations herein, it is evident that Defendant has failed to

implement policies and to train its employees and staff regarding the civil rights and

communication needs of deaf individuals to ensure effective communication, full and equal

enjoyment, and a meaningful opportunity for deaf individuals to participate in and benefit from

Defendant’s services.

                          COUNT I: VIOLATIONS OF TITLE II OF
                        THE AMERICANS WITH DISABILITIES ACT


       27. Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       28. At all times relevant to this action, Title II of the Americans with Disabilities Act, 42

U.S.C. § 12131 et seq., has been in full force and effect and has applied to Defendant’s conduct.


       29. At all times relevant to this action, the United States Department of Justice regulations

implementing Title II of the ADA, 28 C.F.R. Part 35, have been in full force and effect and have

applied to the Defendant’s conduct.


       30. At all times relevant to this action, Plaintiff has been substantially limited in the major
          Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 6 of 13



life activities of “hearing” and “speaking” and thus has a disability within the meaning of the ADA.

42 U.S.C. § 12102(2).


        31. Defendant, is a public entity as defined under Title II of the ADA, 42 U.S.C. §

            12131(1).

        32. Defendant is vicariously liable for the actions of its employees and agents under a

theory of respondeat superior, and is directly liable for its failure to train employees and agents

and its failure to implement or modify policies to ensure compliance with the ADA.


        33. Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132.


        34. Federal Regulations implementing Title II of the ADA state that a public entity may

            not

“(i) [d]eny a qualified individual with a disability the opportunity to participate in or benefit from

the aid, benefit, or service; (ii) [a]fford a qualified individual with a disability an opportunity to

participate in or benefit from the aid, benefit, or service that is not equal to that afforded others;

[or] (iii) [p]rovide a qualified individual with a disability with an aid, benefit, or service that is not

as effective in affording equal opportunity to obtain the same result, to gain the same benefit, or to

reach the same level of achievement as that provided to others.” 28 C.F.R. § 35.130(b)(1)(i)–(iii).


        35. Federal Regulations implementing Title II of the ADA state that a public entity “shall
            Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 7 of 13



take appropriate steps to ensure that communications with applicants, participants, members of the

public, and companions with disabilities are as effective as communications with others.” 28

C.F.R. § 35.160(a)(1).


       36. Federal Regulations implementing Title II of the ADA state that “[a] public entity shall

furnish appropriate auxiliary aids and services where necessary,” and “[i]n order to be effective,

auxiliary aids and services must be provided in accessible formats, in a timely manner, and in such

a way as to protect the privacy and independence of the individual with a disability.” 28 C.F.R. §

35.160(b)(1)–(2).


       37. When choosing an aid or service, Title II entities are required to give primary

consideration to the choice of aid or service requested by the person who has a communication

disability.” 28 C.F.R. § 35.164. (emphasis in original).


       38. “The state or local government must honor the person’s choice, unless it can

demonstrate that another equally effective means of communication is available, or that the use of

the means chosen would result in a fundamental alteration or in an undue burden . . . .” 28 C.F.R.

§ 35.164.

       39. Defendant discriminated against Plaintiff on the basis of his disability in violation of

Title II of the ADA and its implementing regulations.


       40. Defendant discriminated against Plaintiff on the basis of disability by excluding her

from participation in and denying her the benefits of their services, and by subjecting her to

discrimination, in violation of the ADA.


       41. Defendant’s failure to provide effective communication to Plaintiff denied her the same
         Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 8 of 13



access to Defendant’s services, benefits, activities, programs, or privileges as the access provided

to hearing individuals.


       42. Defendant, has failed to implement policies, procedures, and training of its employees

necessary to ensure compliance with Title II of the ADA and its implementing regulations.


       43. Defendant’s violation of Plaintiff’s rights under the ADA caused her to suffer from

discrimination, unequal treatment, and exclusion.


       44. Plaintiff is therefore entitled to compensatory damages, injunctive relief, as well as an

           award of attorneys’ fees,

costs, and disbursements pursuant to the ADA, 42 U.S.C. § 12133.

    COUNT II: VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT


       45. Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       46. At all times relevant to this action, Section 504 of the Rehabilitation, 29 U.S.C. § 794,

has been in full force and effect and has applied to Defendant’s conduct.


       47. At all times relevant to this action, Plaintiff has had substantial impairment to the major

life activities of hearing and speaking within the meaning of 45 C.F.R. § 84.3(j), and accordingly,

he is individual with a disability as defined under 29 U.S.C. § 708(20)(B).


       48. At all times relevant to this action, Defendant has been a program or activity receiving

federal financial assistance under 29 U.S.C. § 794(b).


       49. Section 504 of the Rehabilitation Act provides that no “otherwise qualified individual
          Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 9 of 13



with a disability . . . shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.” 29 U.S.C. § 794.


       50. Defendant discriminated against Plaintiff solely on the basis of his disability by

denying her meaningful access to the services, programs, and benefits Defendant offers to other

individuals and by refusing to provide auxiliary aids and services necessary to ensure effective

communication in violation of Section 504 of the Rehabilitation Act.


       51. Defendant further discriminated against Plaintiff by failing to train its employees to

accommodate disabled individuals and failing to modify discriminatory practices and procedures,

as required by the Rehabilitation Act.


       52. Plaintiff is therefore entitled to seek and recover compensatory damages for the injuries

and loss sustained as a result of Defendant’s discriminatory conduct as hereinbefore alleged, as

well as an award of attorney’s fees, costs, and disbursements, pursuant to the Rehabilitation Act,

29 U.S.C. § 794.

COUNT III: VIOLATIONS OF SECTION 1557 OF THE PATIENT PROTECTION AND

                                  AFFORDABLE CARE ACT


       53. Plaintiff repeats and realleges all preceding paragraphs in support of this claim.

       54. At all times relevant to this action, Section 1557 of the Patient Protection and

Affordable Care Act (“ACA”) and its implementing regulations 45 C.F.R. Part 92 et seq. have

been in full force and effect and applied to the Defendant’s conduct. 42 U.S.C. § 18116; 45 C.F.R.

Part 92 et seq.


       55. At all times relevant to this action, Plaintiff has had substantial limitations to the major
         Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 10 of 13



life activities of hearing and speaking and has been an individual with a disability within the

meaning of Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116.


       56. At all times relevant to this action, Plaintiff’s primary language for communication has

been American Sign Language (and not English), and Plaintiff has had limited ability to read,

write, speak, or understand English. Plaintiff has therefore been an individual with limited English

proficiency within the meaning of Section 1557 of the Patient Protection and Affordable Care Act,

45 C.F.R. § 92.101.


       57. Section 1557 of the ACA applies to “any health program or activity, any part of which

is receiving Federal financial assistance, including credits, subsidies, or contracts of insurance.” 42

U.S.C. 18116(a). It also applies to “any program or activity that is administered by an Executive

Agency or any entity established under” Title 42. Therefore, at all times relevant to this action,

Defendant is engaged in a health program or activity receiving federal financial assistance pursuant

to 42 U.S.C. § 18116(a).


       58. Pursuant to Section 1557 of the ACA “an individual shall not, on the ground prohibited

under . . . section 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under, any health

program or activity, any part of which is receiving Federal financial assistance.” 42 U.S.C. §18116.


       59. Pursuant to 45 C.F.R. §92.102, “[a] covered entity shall take appropriate steps to ensure

that communications with individuals with disabilities are as effective as communications with

others in health programs and activities, in accordance with the standards found at 28 CFR 35.160

through 35.164. Where the regulatory provisions referenced in this section use the term “public

entity,” the term “covered entity” shall apply in its place.” 45 C.F.R. §92.102 (a)
         Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 11 of 13



       60. Pursuant to 45 C.F.R. §92.105, “[a] covered entity shall make reasonable modifications

to policies, practices, or procedures when such modifications are necessary to avoid discrimination

on the basis of disability . . the term reasonable modifications shall be interpreted . . . as set forth

in the ADA Title II regulation.” 45 C.F.R. §92.105.


       61. Pursuant to 45 C.F.R. §92.2, a covered entity shall not exclude from participation in,

deny the benefits of, or otherwise discriminate against an individual or entity in its health programs

or activities on the basis of the race, color, national origin, sex, age, or disability of an individual

with whom the individual or entity is known or believed to have a relationship or association. 45

C.F.R. §92.2


       62. As set forth above, Defendants discriminated against Plaintiff, on the basis of disability,

in violation of the Patient Protection and Affordable Care Act and its implementing regulations.


       63. The Patient Protection and Affordable Care Act, by incorporating the enforcement

mechanism of the Rehabilitation Act, extends a cause of action to “any person aggrieved” by

discrimination in violation thereof. 42 U.S.C. § 18116(a).


       64. Defendants have failed to implement policies, procedures, and training of staff

necessary to ensure compliance with the Patient Protection and Affordable Care Act.


       65. Plaintiff is therefore entitled to injunctive relief; attorneys’ fees, costs, and

disbursements; and compensatory damages for the injuries and loss they sustained as a result of

Defendants’ discriminatory conduct and deliberate indifference as hereinbefore alleged, pursuant

to 42 U.S.C. § 18116(a).
         Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 12 of 13



                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully pray that this Court grant the following relief:

        A. Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

Procedure, stating that Defendant’s policies, procedures, and practices have subjected Plaintiff to

unlawful discrimination in violation of Title II of the Americans with Disabilities Act; Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 794; and Section 1557 of the Patient Protection and

Affordable Care Act, 42 U.S.C. § 18116.

        B. Enjoin Defendant from implementing or enforcing any policy, procedure, or practice

that denies deaf or hard of hearing individuals’ meaningful access to and full and equal enjoyment

of Defendant’s facilities, services or programs;

        C. Order Defendant:

                 i.   to develop and comply with written policies, procedures, and practices to

                      ensure that Defendant does not discriminate against Plaintiff and other

                      individuals who are deaf and hard of hearing.

                ii.   Order Defendant to respond to calls placed through relay services by Plaintiff

                      or other deaf or hard of hearing individuals in the same manner that they

                      respond to other calls, and to place calls through relay services to Plaintiff or

                      other deaf or hard of hearing individuals in the equal manner that they place

                      other calls.

               iii.   Order Defendant to implement an appropriate training program for

                      Defendant’s employees about Plaintiff’s rights, the rights of other individuals

                      who are deaf, and about Defendant’s policy and procedures for providing

                      access to its customers.
 Case 3:20-cv-01235-MPS Document 1 Filed 08/21/20 Page 13 of 13



D. Award to Plaintiff:

         i.   Compensatory damages pursuant to the ACA, ADA and Section 504 of the

              Rehabilitation Act;

        ii.   Reasonable costs and attorneys’ fees pursuant to the ADA, Section 504 of

              the Rehabilitation Act, and the ACA;

       iii.   Interest on all amounts at the highest rates and from the earliest dates allowed

              by law;

       iv.    Any and all other relief that this Court finds necessary and appropriate.



                                                      Respectfully submitted,

                                                      EISENBERG & BAUM, LLP


                                                      By:___________________________

                                                      Andrew Rozynski, Esq. (ct30622)
                                                      24 Union Square East, Fourth Floor
                                                      New York, NY 10003
                                                      (212) 353-8700
                                                      ARozynski@eandblaw.com
                                                      Attorneys for Plaintiff
